
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 369
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Tiberi (for
			 himself and Ms. Kilroy) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Columbus Crew on winning
		  the 2008 Major League Soccer Cup.
	
	
		Whereas the Columbus Crew soccer team of Columbus, Ohio,
			 won the Major League Soccer (referred to in this resolution as
			 MLS) Cup on November 23, 2008, defeating the New York Red Bulls
			 3 to1;
		Whereas this is their first ever MLS Cup and the first
			 time since 1990 that a major-league sports team from Ohio won a
			 championship;
		Whereas the Columbus Crew's 17–7–6 regular-season record
			 earned it the 2008 Supporters' Shield, which is awarded annually to the team
			 with the league's best record;
		Whereas Gillermo Barros Schelotto was named the MLS Most
			 Valuable Player for his record setting performance;
		Whereas Schelotto is only the third player in league
			 history to win both league and MLS Cup MVP honors;
		Whereas Chad Marshall received the MLS Defender of Year
			 award;
		Whereas all of Central Ohio is proud of the
			 accomplishments of the Columbus Crew team, the entire Crew organization, and
			 the dedicated and faithful Crew fans throughout the 2008 MLS season;
		Whereas the Columbus Crew organization is not only
			 committed to their work on the field but in conjunction with its charitable
			 arm, the Crew Soccer Foundation, is committed to making a difference in our
			 community;
		Whereas since 2003, the organization has hosted
			 Soccer Aid, an annual month-long fundraiser, benefitting the
			 Juvenile Diabetes Research Foundation, raising more than $30,000 for this
			 organization;
		Whereas the organization is a longtime partner with the
			 ColumbusReads program, working with and tutoring students in the Columbus,
			 Ohio, city schools since 1999; and
		Whereas the Columbus Crew organization is dedicated to
			 developing youth involvement in the game of soccer, creating an unparalleled
			 environment for young players by providing a truly unique experience and an
			 aspirational model that includes access to the finest coaches, competition, and
			 facilities in the country: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the achievement of the Columbus
			 Crew's players, coaches, staff, and supporters in bringing the 2008 Major
			 League Soccer Cup to Ohio;
			(2)commends the
			 Central Ohio community for its enthusiastic support of the Columbus Crew; and
			(3)congratulates the
			 Columbus Crew team for winning the 2008 MLS Cup.
			
